IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-50099
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CHARLES COMPEAN,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-00-CR-257-ALL
                       --------------------
                          August 28, 2001

Before JOLLY, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Charles Compean appeals his conviction for being a felon in

possession of a firearm.

     He argues that the district court erred by admitting his

previous drug-possession conviction after he had stipulated to

having a prior felony conviction.    He asserts that the Government

misled the jury into believing that his prior conviction was for

firearms possession.   Even if it is presumed that the jury

believed Compean’s prior conviction was for firearm possession,

any error is harmless given the district court’s curative

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-50099
                                  -2-

instruction.     See United States v. Munoz, 150 F.3d 401, 413 (5th

Cir. 1998).

     Compean challenges the admission of evidence that he

possessed other items in the apartment where the firearms were

found.   As this evidence was probative of whether Compean resided

at the apartment, the district court did not err by admitting

this evidence.    Fed. R. Evid. 401.

     Compean also contends that 18 U.S.C. § 922(g)(1) is

unconstitutional on its face because it fails to require a

“substantial effect” on interstate commerce.    He concedes that

his arguments are foreclosed by this court’s precedent, but seeks

to preserve the issue for possible Supreme Court review.    The “in

or affecting commerce” element of 18 U.S.C. § 922(g)(1) requires

only a minimal nexus between the firearm and interstate commerce.

United States v. Gresham, 118 F.3d 258, 265 (5th Cir. 1997).

This element is satisfied because the firearms possessed by

Compean previously traveled in interstate commerce.     United

States v. Rawls, 85 F.3d 240, 242 (5th Cir. 1996).    Accordingly,

Compean’s conviction is AFFIRMED.